EVEREST RE GROUP, LTD.
2003 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN


RESTRICTED STOCK AWARD AGREEMENT

        This Agreement is made as of the Grant Date (as defined in paragraph 1
below), by and between Everest Re Group, Ltd. (the “Corporation”) and the
Participant.

        WHEREAS, the Corporation maintains the Everest Re Group, Ltd. 2003
Non-Employee Director Equity Compensation Plan (the “Plan”), which is
incorporated into and forms part of this Agreement, and the Participant has been
selected by the committee administering the Plan (the “Committee”) to receive a
Restricted Stock Award under the Plan;

        NOW, THEREFORE, IT IS AGREED, by and between the Corporation and the
Participant, as follows;

1.     Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:

  (a) The “Participant” is      .


  (b) The “Grant Date” is     .


  (c) The number of “Covered Shares” is      shares of Stock. “Covered Shares”
are shares of Stock granted under this Agreement and are subject to the terms of
this Agreement and the Plan.


  (d) Other capitalized terms used in this Agreement are as defined herein, or
as defined in the Plan.


 



--------------------------------------------------------------------------------

2.     Award. The Participant is hereby granted the number of Covered Shares set
forth in paragraph 1.

3.     Restriction on Transfer and Forfeiture of Shares. If Termination for
Cause (as defined below) does not occur during the Restricted Period with
respect to any Installment of the Covered Shares, then, at the end of the
Restricted Period for such shares, the Participant shall become vested in those
Covered Shares, and shall own the shares free of all restrictions otherwise
imposed by this Agreement. With respect to all Covered Shares, the Restricted
Period shall begin on the Grant Date. The Restricted Period with respect to each
Installment shown on the schedule shall end on the Vesting Date applicable to
such Installment:


INSTALLMENT
VESTING DATE APPLICABLE

TO INSTALLMENT
1/3 of Covered Shares First Anniversary of the Grant Date
1/3 of Covered Shares Second Anniversary of the Grant Date
1/3 of Covered Shares Third Anniversary of the Grant Date

Covered Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered until the expiration of the Restricted Period or, if earlier, until
the Participant is vested in the shares. Except as otherwise provided in this
paragraph 3, the Participant shall forfeit the unvested Covered Shares as of a
Termination for Cause that occurs during the Restricted Period, unless the
Committee shall determine in a particular case that such forfeiture would not be
in the best interest of the Corporation. For purposes of this paragraph,
“Termination for Cause” shall mean

2



--------------------------------------------------------------------------------

the removal for cause of a Director of the Company as authorized by the
Company’s Bye-laws.

  4. Deposit of Covered Shares.


  (a) In order to induce the Corporation to issue to the Participant the Covered
Shares, the Participant consents to the deposit with the Secretary of the
Corporation, or such other person as designated by the Committee, the
certificates evidencing the Covered Shares, together if required by the
Committee, with stock powers or other instruments of transfer required by the
Corporation or its counsel appropriately endorsed in blank by him. Such deposit
shall remain in effect until the time the Corporation reacquires the Covered
Shares under and pursuant to the terms and provisions of the Plan and this
Agreement or until such Covered Shares shall be released from restriction under
the Plan and this Agreement. Notwithstanding anything in this Agreement to the
contrary, the Participant shall have no rights as a shareholder with respect to
any Covered Shares until the date the Participant becomes a holder of record
with respect to such shares.


  (b) The Participant consents to the appointment of the Secretary of the
Corporation, in his official capacity, and his successor in office, or any other
person that may be appointed by the Committee under the Plan, as escrow agent
(“Escrow Agent”) for said shares during the Restricted Period. If during the
Restricted Period, the Participant’s service as a director of the Corporation is
terminated (except by reason of the Participant’s death or disability), and
shares of the Covered Shares are forfeited, the Participant authorizes the
Escrow Agent to cause such certificate or certificates to be cancelled on the
stock record books of the Corporation. The Participant agrees that the Escrow
Agent is acting merely as a depository and shall have no liability hereunder
except as a depository to retain the Covered Shares and to dispose of them in
accordance with the terms of this Agreement and the Plan. If the Escrow Agent is
notified of any adverse claim or demand by a person, he is hereby authorized to
hold such certificates until the dispute shall have been


3



--------------------------------------------------------------------------------

    settled by the parties and notice submitted to him by persons so interested,
or until the rights of the parties have been fully adjudicated in a court of
competent jurisdiction. So long as the Covered Shares are held in escrow, the
Participant shall be entitled to all rights of a stockholder with respect
thereto, except as may be limited by the terms of the Plan and this Agreement.


  (c) During the Restricted Period, certificates evidencing the Covered Shares
shall bear the following additional legend:


  “These shares have been issued pursuant to the Everest Re Group, Ltd. 2003
Non-Employee Director Equity Compensation Plan (“Plan”) and are subject to
forfeiture to Everest Re Group, Ltd. (the “Corporation”) in accordance with the
terms of the Plan and an Agreement between the Corporation and the person in
whose name the certificate is registered. These shares may not be sold, pledged,
exchanged, transferred, hypothecated or otherwise disposed of except in
accordance with the terms of said Plan and said Agreement.”


  5. Dividends and Voting Rights.


  (a) The Participant shall be entitled to receive any dividends paid with
respect to the Covered Shares that become payable during the Restricted Period;
provided, however, that no dividends shall be payable to or for the benefit of
the Participant for Covered Shares with respect to record dates occurring prior
to the Grant Date, or with respect to record dates occurring on or after the
date, if any, on which the Participant has forfeited those Covered Shares;
provided further, that any shares of Stock received by a recipient as a stock
dividend, or as a result of stock splits, recapitalizations, combinations,
exchanges of shares, reorganizations, mergers, consolidations or otherwise,
directly or indirectly, with respect to the Covered Shares shall have the same
status, be subject to this Agreement, and shall bear the same legend as the
Covered Shares and shall be delivered to the Escrow Agent to be held under the
same terms and conditions as the Covered Shares.


4



--------------------------------------------------------------------------------

  (b) The Participant shall be entitled to vote the Covered Shares during the
Restricted Period to the same extent as would have been applicable to the
Participant if the Participant was then vested in the shares; provided, however,
that the Participant shall not be entitled to vote the shares with respect to
record dates for such voting rights arising prior to the Grant Date, or with
respect to record dates occurring on or after the date, if any, on which the
Participant has forfeited those Covered Shares.


  6. Delivery of Stock and Documents. In the event any Covered Shares are
forfeited to the Corporation pursuant to the Plan or this Agreement, the
Participant shall, to the extent not already deposited with the Escrow Agent,
deliver to the Escrow Agent the following: the certificate or certificates
representing the Covered Shares duly endorsed for transfer and bearing whatever
documentary stamps, if any, are necessary, and such assignments, certificates of
authority, tax releases, consents to transfer, instruments, and evidences of
title of the Participant and of his compliance with the Agreement as may be
reasonably required by the Corporation or by its counsel.


  7. Merger or Consolidation. In the event of a merger or consolidation to which
the Corporation is a party, or of any other acquisition of a majority of the
issued and outstanding shares of Stock involving the exchange or a substitution
of the stock of an acquiring corporation for Stock, or of any transfer of all or
substantially all of the assets of the Corporation in exchange for the stock of
an acquiring corporation, a determination as to whether the stock of the
acquiring corporation so received shall be subject to the restrictions set forth
in this Agreement shall be made solely by the acquiring corporation. However,
such determination shall in no way affect the rights of the Participant as
defined in the Plan.


  8. Holding Period. At least six (6) months must elapse from the date of
acquisition of the unrestricted Covered Shares to the date of disposition.


5



--------------------------------------------------------------------------------

  9. No Right to Continued Service. Nothing herein shall obligate the
Corporation to continue the Participant’s service as a director for any
particular period or on any particular basis of compensation except as may be
provided under the Corporation’s Bye-Laws and applicable law regarding the
service of directors.


  10. Transferability. Except as otherwise provided in this paragraph 10,
restricted Covered Shares are not transferable other than as designated by the
Participant by will or by laws of descent and distribution, and during the
Participant’s life, may be acquired only by the Participant. However, the
Participant, with the approval of the Committee, may transfer the restricted
Covered Shares for no consideration to or for the benefit of the Participant’s
Immediate Family (including, without limitation, to a trust for the benefit of
the Participant’s Immediate Family or to a partnership or limited liability
company for one or more members of the Participant’s Immediate Family), subject
to such limits as the Committee may establish and the transferee shall remain
subject to all the terms and conditions applicable to the restricted Covered
Shares prior to such transfer. The foregoing right to transfer the restricted
Covered Shares shall apply to the right to transfer consent to amendments to
this Agreement and, in the discretion of the Committee, shall also apply to the
right to transfer ancillary rights associated with restricted Covered Shares.
The term “Immediately Family” means the Participant’s spouse, parents, children,
stepchildren, adoptive relationships, sisters, brothers and grandchildren (and,
for this purpose, shall also include the Participant).


  11. Burden and Benefit. The terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Participant and his
executors or administrators, heirs, permissible assigns and personal and legal
representatives.


  12. Execution. No person shall have any rights under this Award unless and
until the Participant has executed and delivered this Agreement to the
Corporation. By executing this Award Agreement, the Participant shall be deemed
to have accepted and consented to any action taken under the Plan by the
Committee, the Board of Directors or their delegates.


6



--------------------------------------------------------------------------------

  13. Modifications. No change or modification of this Agreement shall be valid
unless it is in writing and signed by the parties hereto.


  14. Entire Agreement. This Agreement, together with the Plan, sets forth all
of the promises, agreements, conditions, understandings, warranties and
representations, oral or written, express or implied, between the parties hereto
with respect to the Covered Shares. The terms and conditions of the Plan are
incorporated by reference herein, and to the extent that any conflict may exist
between any term or provision of this Agreement and any term or provision of the
Plan, the term or provision of the Plan shall control.


  15. Genders. The use of any gender herein shall be deemed to include the other
gender and the use of the singular herein shall be deemed to include the plural
and vice versa, wherever appropriate.


  16. Notices. Any and all notices required herein shall be addressed: (i) if to
the Corporation, to the principal executive office of the Corporation; and (ii)
if to the Participant, to his or her address as reflected in the stock records
of the Corporation.


  17. Invalid or Unenforceable Provisions. The invalidity or unenforceability of
any particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if the invalid
or unenforceable provisions were omitted.


        IN WITNESS WHEREOF, the Corporation and the Participant have executed
this Agreement as of the day and year first written above.

          EVEREST RE GROUP, LTD.    
By: /s/ Joseph V. Taranto                        Joseph V. Taranto    
Participant    
_________________________

7



--------------------------------------------------------------------------------